 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY DEWAYNE LEE TURNER,                         No. 2:19-cv-00416-TLN-DB
12                        Plaintiff,
13               v.                                       ORDER
14    SACRAMENTO CITY FIRE DEPT., et
      al.,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 15, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

24   objections to the findings and recommendations.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                          1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 15, 2021, are ADOPTED IN FULL;
 3         2. This action proceeds only on a Fourth Amendment excessive force claim against
 4   Officer Guibord and all other claims and Defendants are DISMISSED.
 5   DATED: April 26, 2021
 6

 7

 8
                                                      Troy L. Nunley
 9                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
